Name: Commission Regulation (EEC) No 2446/83 of 30 August 1983 re-establishing the levying of customs duties on tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain, falling within heading No 69.11 and originating in Chile, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 241 / 12 Official Journal of the European Communities 31 . 8 . 83 COMMISSION REGULATION (EEC) No 2446/83 of 30 August 1983 re-establishing the levying of customs duties on tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain, falling within heading No 69.11 and originating in Chile, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply Community originating in Chile reached that ceiling after being charged thereagainst ; Whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Chile, HAS ADOPTED THIS REGULATION : Article 1 As from 3 September 1983, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3377/82 shall be re-established on imports into the Community of the following products origi ­ nating in Chile : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3377/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, pursuant to Articles 1 and 9 of that Regula ­ tion, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; whereas, as provided for in Article 10 of that Regulation, as soon as the individual ceilings in question are reached at Commu ­ nity level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of tableware and other articles of a kind commonly used for domestic or toilet purposes, of procelain, falling within heading No 69.11 , the individual ceiling was fixed at 474 100 ECU ; whereas, on 29 August 1983, imports of these products into the CCT heading No Description 69.11 Tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china (including biscuit procelain and parian) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 August 1983 . For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 363, 23 . 12 . 1982, p. 1 .